 SALT RIVER PROJECTSalt River Project Agricultural Improvement andPower District and Local Union 226, InternationalBrotherhood of Electrical Workers, AFL-CIO,Petitioner. Case 28-RC-3260July 28, 1977DECISION AND ORDER DISMISSINGPETITIONBY MEMBERS JENKINS, MURPHY, ANDWALTHERUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, ahearing was held before Hearing Officer Bruce R.Kettler of the National Labor Relations Board.Following the close of the hearing, the RegionalDirector for Region 28, pursuant to Section 102.67(h)of the National Labor Relations Board's Rules andRegulations, Series 8, as amended, transferred thecase to the Board for decision. Thereafter, theEmployer and the Petitioner filed briefs with theBoard.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard makes the following findings:Petitioner has filed a petition seeking to representcertain employees of the Employer who are em-ployed at its Navajo Generating Station, located nearPage, Arizona. The issue before us in this proceedingis whether the Employer is a political subdivisionover which the Board is statutorily forbidden fromasserting jurisdiction under Section 2(2) of theNational Labor Relations Act.'The Employer was formed in 1937 by the SaltRiver Valley Water Users' Association, in accord-ance with Arizona law, as a means of securing for theAssociation the rights, privileges, exemptions, andimmunities granted political subdivisions of the Stateof Arizona with regard to the financing, generating,transmitting, and selling of electricity. Thereafter, theEmployer has engaged in these activities for thebenefit of the residents of the city of Phoenix andMaricopa County.The State of Arizona has established by statute theprocedure for the formation of an agriculturalimprovement district. Pursuant to these sections, apetition for the formation of an agricultural improve-Sec. 2(2) of the Act provides, in relevant part, "The term 'employer'.. shall not include ... any State or political subdivision thereof....231 NLRB No. 4ment district must first be filed with the board ofsupervisors for the county in which the proposeddistrict is to be located. Following approval by thatboard and a public hearing, the county board ofsupervisors directs an election to determine if thedistrict should be formed, and, if so, who shouldserve on its board of directors. This electionprocedure must, as provided in the enabling legisla-tion, accord as nearly as practicable with Arizona'selection laws.The statute provides that in order to qualify tovote, a person must be a property owner andtaxpayer within the boundaries of the District at least60 days prior to the election, and be otherwisequalified under Arizona voting laws. Following theelection, the board canvasses the votes cast, and, iffavorable, orders the establishment of a district.Under a newly enacted state law, the Employer'sboard of directors will have 14 members, 4 of whomare members at large, and all of whom are to beelected for a term of 4 years. The four members atlarge will be elected by property owners of thedistrict on the basis of one-man, one-vote; for theother 10, the votes will be weighted so that for eachone-hundredth of an acre, the voter receives one-hundredth of a vote. An individual must own aminimum of one one-hundredth of an acre ofproperty in the District in order to be eligible to vote.The operating funds for the District come from avariety of sources. First, the District receives pay-ment from its customers for its electricity. Second, ifthese revenues are insufficient, it is authorized to levytaxes to redress any deficit. In addition, it hasfinanced its capital expenditures through the exten-sive issuance of municipal bonds.The District pays no property, bond, or socialsecurity taxes. It does, however, make a voluntarycontribution to the property and social securitytaxing bodies in an amount equal to the tax whichwould be levied. In addition, it pays sales, severance,and unemployment taxes.Under Arizona law, the District has the power ofeminent domain, which includes authority not onlyto condemn private property, but public property aswell, when the District has a use for the propertywhich is higher than its present use. Pursuant toArizona law, the District is required to publish afinancial report, open its board meetings to thepublic, and allow the public to inspect its recordsduring normal business hours. It is uncontrovertedthat the District complies with all of these require-ments.With regard to recall or removal of members of itsboard of directors, the District asserts that the11 DECISIONS OF NATIONAL LABOR RELATIONS BOARDprovisions of the constitution of Arizona and theArizona state statutes pertaining to the removal ofpublic officials are applicable. However, it appearsthat there had not been any decision by the ArizonaSupreme Court concerning the applicability of therecall provisions to members of the board ofdirectors of the District, and no evidence wasintroduced to establish that a recall petition had everbeen filed against any member of the board ofdirectors.On this record, we conclude that the District is apolitical subdivision within the meaning of Section2(2). In this regard, we find controlling here ourdecision in Electrical District Number Two, PinalCounty, State of Arizona, 224 NLRB 904 (1976), forthe facts in the present case are virtually indistin-guishable from those of that prior decision. InElectrical District Number Two, as here, the district'sboard was elected by property owners within thedistrict; the district had the power of eminentdomain; it was exempt from most state and localtaxes; and its records and meetings were open to thepublic. Indeed, the two cases arise in the same Stateand involve the same statutory provisions fordisclosure to the public and for removal of directors.The enabling legislation, while different in someaspects, is also highly analogous.In so ruling, we reject the Union's contention that,because we have in the past asserted jurisdiction overthe Salt River Valley Water Users' Association, wemust also assert jurisdiction over its public counter-part, the District. Under Section 2(2), we have nodiscretionary jurisdiction over political subdivisions.Since, on the facts before us, it is clear that theDistrict is such an entity, we have no jurisdiction toentertain the representation petition. Accordingly,we shall dismiss the petition herein.ORDERIt is hereby ordered that the petition be, and ithereby is, dismissed.12